Citation Nr: 9914470	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 107A	)	DATE
	)
	)


THE ISSUE

Whether a May 21, 1998 decision of the Board of Veterans' 
Appeals finding no clear and unmistakable error in a June 19, 
1990 rating decision denying an evaluation in excess of 10 
percent for service-connected bipolar disorder, and no clear 
and unmistakable error in a September 18, 1992 rating 
decision denying an evaluation in excess of 30 percent for 
that same bipolar disorder, should itself be revised or 
reversed for clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The veteran served on active duty from September 1984 to June 
1987.


FINDINGS OF FACT

1.  In a decision of May 21, 1998, the Board of Veterans' 
Appeals (Board) found no clear and unmistakable error in a 
June 19, 1990 rating decision denying an evaluation in excess 
of 10 percent for the veteran's service-connected bipolar 
disorder, and in a September 18, 1992 rating decision denying 
an evaluation in excess of 30 percent for that same 
service-connected bipolar disorder.

2.  The veteran has failed to set forth clear and specific 
errors of fact or law in the May 1998 Board decision, or any 
legal or factual basis for her allegations, including why the 
result in that decision would have been manifestly different 
but for the alleged error.


CONCLUSION OF LAW

The Board decision of May 21, 1998, which found no clear and 
unmistakable error in a June 1990 rating decision denying an 
evaluation in excess of 10 percent for service-connected 
bipolar disorder, and in a September 1992 rating decision 
denying an evaluation in excess of 30 percent for that same 
bipolar disorder, was not itself clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, Subpart O).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision of June 19, 1990, the Regional Office 
(RO) denied entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected bipolar disorder.

In a subsequent rating decision of September 18, 1992, the RO 
granted a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 for the veteran's service-
connected bipolar disorder, effective from April 26, 1992 to 
June 30, 1992.  That same rating decision assigned a 30 
percent evaluation for the veteran's service-connected 
bipolar disorder, effective from July 1, 1992.

In a rating decision of July 1994, the RO granted a 100 
percent evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.16(c) for the veteran's service-connected bipolar 
disorder, effective from November 24, 1992.

In a rating decision of November 1995, the RO found clear and 
unmistakable error in the previous rating decisions of June 
19, 1990 and September 18, 1992, but only to the extent that 
those rating decisions failed to grant entitlement under 
38 C.F.R. § 4.29 for the period from January 15 to February 
6, 1990, during which time the veteran was hospitalized for 
her service-connected bipolar disorder.  That same rating 
decision indicated that, regarding the veteran's service-
connected bipolar disorder, there remained in effect a 10 
percent evaluation from March 1, 1990 to April 25, 1992, and 
a 30 percent evaluation from July 1 to November 23, 1992.

In a decision of May 1998, the Board found that the RO's June 
1990 rating decision (which denied entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected bipolar disorder) constituted a reasonable exercise 
of judgment based upon the evidence before it at the time of 
the decision.  The Board noted that medical evidence added to 
the record at the time of the (June 1990) decision did not 
show that the veteran had been treated for her psychiatric 
symptoms, and, accordingly, failed to establish that her 
disability had increased in severity sufficient to warrant 
the assignment of an increased evaluation.

As to the September 1992 rating decision denying entitlement 
to an evaluation in excess of 30 percent for the veteran's 
service-connected bipolar disorder, the Board found that the 
RO had exercised reasonable judgment in weighing the facts 
contained in the probative medical evidence in determining 
that the veteran's disability had increased, and was 
productive of definite impairment of social and industrial 
adaptability.  The issue of whether the evidence established 
considerable impairment sufficient to warrant the assignment 
of the next higher evaluation was considered a question of 
whether the facts were weighed or evaluated correctly, and 
did not compel a different conclusion, or constitute a 
conclusion as to which reasonable minds could not differ.

Analysis

The veteran in this case argues that the Board decision of 
May 21, 1998, which found no clear and unmistakable error in 
rating decisions of June 19, 1990 and September 18, 1992, was 
itself clearly and unmistakably erroneous.  More 
specifically, it is argued that the Board's failure "to 
consider 38 C.F.R. §§ 4.129 and 4.130 in its (May 1998) 
decision constitutes the type of error envisioned by the 
Court (of Appeals for Veterans Claims) in Fugo v. Brown, 6 
Vet. App. 40 (1993)."  According to the veteran's accredited 
representative, the record reveals that the veteran had been 
living with family members, and, due to problems with 
"violent behavior," was in discussion with State workers 
concerning the custody of her child.  Such symptoms, it is 
argued, when considered in light of the provisions of 
38 C.F.R. §§ 4.129 and 4.130, would have established 
entitlement to an increased evaluation.  Moreover, were such 
regulations to have been considered when discussing the 
veteran's claim, the Board would have found the veteran to 
have definite impairment in her social and vocational 
ability.

Regarding the appellant's argument, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has provided the following guidelines with regard to a claim 
of "clear and unmistakable error"

In order for there to be a claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc); see also 64 
Fed. Reg. 2134 (1999) (to be codified at 
38 C.F.R. § 20.609(c)(4) and Part 20, 
Subpart O).

The Court in Russell further stated: 

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992); 
see also 64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. § 20.609(c)(4) and 
Part 20, Subpart O).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran is 
not for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a) (1998).  Russell, 3 Vet. App. 314 
(1992); see also 64 Fed. Reg. 2134 (1999) (to be codified at 
38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.

In the present case, the Board, at the time of its May 21, 
1998 decision, determined that the June 1990 and September 
1992 rating decisions, which denied entitlement, 
respectively, to evaluations in excess of 10 and 30 percent 
for the veteran's service-connected bipolar disorder, were 
not clearly and unmistakably erroneous, in that such 
decisions constituted a reasonable exercise of rating 
judgment.  See Porter v. Brown, 5 Vet. App. 233 (1993); see 
also Kronberg v. Brown, 4 Vet. App. 399 (1993).  The veteran 
now argues that, were the provisions of 38 C.F.R. §§ 4.129 
and 4.130 in effect at that time to have been applied, the 
Board would have reached a "manifestly different" conclusion.

Of some significance is the fact that, during the course of 
an informal hearing presentation in May 1999, the veteran's 
accredited representative specifically stipulated that the 
"facts, authority, and specific questions presented, as set 
forth in 

the Board of Veterans' Appeals decision dated May 21, 1998, 
with the exception of the conclusion therefrom (emphasis 
provided), are considered adequately stated and are 
therefore, adopted and incorporated herein by reference."  
Based on this statement, the Board is compelled to conclude 
that the veteran is not, in fact, taking issue with the 
"facts" as stated by the Board at the time of its May 21, 
1998 decision.  Rather, the veteran's argument as to clear 
and unmistakable error appears to revolve exclusively about 
the Board's alleged failure to apply certain provisions of 
the Code of Federal Regulations, specifically, 38 C.F.R. 
§§ 4.129 and 4.130.

At the time of the June 1990 and September 1992 rating 
decisions, the provisions in question concerned evaluation of 
service-connected psychiatric disabilities (38 C.F.R. 
§ 4.130) and social inadaptability (38 C.F.R. § 4.129).  Such 
provisions had been in effect since February 3, 1988.  While 
not specifically referenced, the Board, during the course of 
its deliberations regarding the "correctness" of the RO's 
June 1990 and September 1992 decisions, of necessity 
considered the provisions of 38 C.F.R. §§ 4.129 and 4.130, 
inasmuch as the pertinent Diagnostic Code (9206) clearly 
dictates consideration of "social and industrial 
adaptability," in conjunction with relevant findings on 
psychiatric evaluation.  Notwithstanding this fact, it is 
clear that the veteran has failed to allege any specific 
error of law (or fact) in the Board's May 1998 decision.  
Moreover, she has provided no legal or factual basis for her 
allegations, or any explanation as to why the result would 
have been "manifestly different" but for the alleged error.  
The Board notes that nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements for a finding of 
clear and unmistakable error.  64 Fed. Reg. 2134 (1999) [to 
be codified at 38 C.F.R. § 20.1404(b)].  Accordingly, the 
veteran's motion for revision or reversal of the Board's May 
21, 1998 decision must be denied.




ORDER

No clear and unmistakable error has been shown in the May 21, 
1998 Board decision finding no clear and unmistakable error 
in prior rating decisions of June 1990 and September 1992, 
and, accordingly, that decision should not be revised or 
reversed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


